251 F.2d 52
ENGINEERS CLUB OF DALLAS, Appellant,v.UNITED STATES of America, Appellee.
No. 16550.
United States Court of Appeals Fifth Circuit.
January 24, 1958.

John A. Pace, Morris Harrell, William E. Collins, Dallas, Tex., Scurry, Scurry & Pace, Dallas, Tex., Thompson, Knight, Wright & Simmons, Dallas, Tex., for appellant.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Atty., Myron C. Baum, Atty., Washington, D. C., Heard L. Floore, U. S. Atty., Fort Worth, Tex., John N. Stull, Acting Asst. Atty. Gen., A. F. Prescott, Sheldon I. Fink, Attorneys, Department of Justice, Washington, D. C., John C. Ford, Asst. U. S. Atty., Dallas, Tex., for appellee.
Before HUTCHESON, Chief Judge, TUTTLE, Circuit Judge, and HANNAY, District Judge.
PER CURIAM.


1
This is another of a series of cases arising from Dallas, Texas, presenting the question whether certain clubs, organized by members of a profession or business or out of some other common interest, are properly classified by the Commissioner of Internal Revenue as "Social * * * clubs or organizations."1 Of course, each case must be considered on its own facts, and the appellant here strongly contends that its professional engineering purposes and activities greatly exceed those found to be present in the case of the Downtown Club of Dallas v. United States, 5 Cir., 240 F.2d 159, and in the case of Insurance Club of Dallas v. United States, 5 Cir., 241 F.2d 830, and greatly overshadow the admitted social activities carried on by the appellant here. We cannot hold that the trial court was clearly in error in his refusal to draw a distinction between these cases. After all, this is a fact determination which must in the first instance be made by the trial court. On the authority of the Downtown Club and the Insurance Club cases, we hold that the judgment of the district court must be


2
Affirmed.



Notes:


1
 Sec. 1710, I.R.C.1939, as amended, 26 U.S.C.A. § 1710